DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 12, 15-19, 23 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava (WO 2018/034475 A1, included in IDS dated 03/26/2021).
	Shrivastava discloses the following features.
	Regarding claim 1, a method of wireless communication by a receive-only mode UE (see “MBMS service “receive only mode”…television devices” recited in paragraph [110]), comprising: triggering a transition to an active mode, from a sleep mode, based on an occurrence of an active mode transitioning trigger event, wherein the active mode transitioning trigger event comprises at least one of a system information transmission occasion, a control information transmission occasion, and a user data transmission 
Regarding claim 4, entering the sleep mode, wherein the UE determines to enter the sleep mode based on system information for a dedicated MBMS carrier (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], and see “the SI change and/or MCCH change notification is provided…on a dedicated MBMS carrier” recited in paragraph [20]).
Regarding claim 5, transitioning to the sleep mode after the occurrence of the active mode transitioning trigger event that triggered the transition to the active mode (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], wherein the UE transitions to the sleep mode when triggered by the scheduled timing of the DRX sleep occasions).

Regarding claim 7, wherein the control information transmission occasion is based on a MCCH change notification schedule rece3ived via a system information (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), and wherein the UE transitions to the active mode to monitor for a change notification from a base station during the control information transmission occasion (see “configuring, by the UE, a 
	Regarding claim 8, wherein the control information transmission occasion is based on a determination that the UE enters a new cell (see Fig. 2 and paragraph [108], wherein the UE moves to a new cell carrying an MBMS service), and wherein the UE transitions to the active mode to monitor for control information from the new cell during the control information transmission occasion (Fig. 1 and paragraph [18]-[20] shows the UE transitions to the DRX active mode to monitor the MCCH or SI change notification).
	Regarding claim 12, an apparatus for wireless communication by a receive-only mode UE (see “MBMS service “receive only mode”…television devices” recited in paragraph [110]), comprising: a memory; and at least one processor coupled to the memory and configured to: trigger a transition to an active mode, from a sleep mode, based on an occurrence of an active mode transitioning trigger event, wherein the active mode transitioning trigger event comprises at least one of a system information transmission occasion, a control information transmission occasion, and a user data transmission occasion (see “UE configures a DRX sleep and wake-up occasions for the UE based on the scheduling of the MCCH and the SI change notification period.  Further at step 108, MCCH change and/or SI change notification are monitored on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with M-RNTI on wakeup occasion” recited in paragraph [119], wherein the SI change notification period 
Regarding claim 15, enter the sleep mode, wherein the UE determines to enter the sleep mode based on system information for a dedicated MBMS carrier (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], and see “the SI change and/or MCCH change notification is provided…on a dedicated MBMS carrier” recited in paragraph [20]).
Regarding claim 16, transition to the sleep mode after the occurrence of the active mode transitioning trigger event that triggered the transition to the active mode (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], wherein the UE transitions to the sleep mode when triggered by the scheduled timing of the DRX sleep occasions).
Regarding claim 17, wherein the system information transmission occasion is based on a system information received via a broadcast control channel (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification 
Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).
Regarding claim 18, wherein the control information transmission occasion is based on a MCCH change notification schedule rece3ived via a system information (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), and wherein the UE transitions to the active mode to monitor for a change notification from a base station during the control information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).

	Regarding claim 23, an apparatus for wireless communications by a receive-only mode UE (see “MBMS service “receive only mode”…television devices” recited in paragraph [110]), comprising: means for triggering a transition to an active mode, from a sleep mode, based on an occurrence of an active mode transitioning trigger event, wherein the active mode transitioning trigger event comprises at least one of a system information transmission occasion, a control information transmission occasion, and a user data transmission occasion (see “UE configures a DRX sleep and wake-up occasions for the UE based on the scheduling of the MCCH and the SI change notification period.  Further at step 108, MCCH change and/or SI change notification are monitored on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with M-RNTI on wakeup occasion” recited in paragraph [119], wherein the SI change notification period is considered as a system information transmission occasion and the MCCH change is considered as a control information transmission occasion), means for transitioning to the active mode, from the sleep mode, based on the occurrence of the active mode transitioning trigger (see “wake up occasions” recited in paragraph [119], wherein the UE wake up during the wakeup occasion of a DRX cycle to receive data/signals).

Regarding claim 26, means for transitioning to the sleep mode after the occurrence of the active mode transitioning trigger event that triggered the transition to the active mode (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], wherein the UE transitions to the sleep mode when triggered by the scheduled timing of the DRX sleep occasions).
Regarding claim 27, wherein the system information transmission occasion is based on a system information received via a broadcast control channel (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), and wherein the UE transitions to the active mode to monitor for system information from a base station during the system information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on 
Regarding claim 28, wherein the control information transmission occasion is based on a MCCH change notification schedule rece3ived via a system information (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), and wherein the UE transitions to the active mode to monitor for a change notification from a base station during the control information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).
	Regarding claim 29, wherein the control information transmission occasion is based on a determination that the UE enters a new cell (see Fig. 2 and paragraph [108], wherein the UE moves to a new cell carrying an MBMS service), and wherein the UE transitions to the active mode to monitor for control information from the new cell during the control information transmission occasion (Fig. 1 and paragraph [18]-[20] shows the UE transitions to the DRX active mode to monitor the MCCH or SI change notification).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 13-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava as applied to claims 1, 12 and 23 above, and further in view of Hoymann (US 2014/0348055).
Shrivastava discloses the features as shown above.
Shrivastava also discloses the following features.	
Regarding claims 2 and 13, wherein the occurrence of the system information transmission occasion or the control information transmission occasion occurs during a non-MBSFN subframe of a broadcast carrier (see “SI change and MCCH change notification is indicated together through a PDCCH DCI Format 1C on non-MBSFN sub-
Regarding claims 3 and 14, wherein the MBSFN subframe is a CAS (see “CAS” recited in paragraph [0018]) and the broadcast carrier is a dedicated MBMS carrier (see “dedicated MBMS carrier” recited in paragraph [20]).
Regarding claim 24, wherein the occurrence of system information transmission occasion or the control information transmission occasion occurs during a CAS region of a broadcast transmission (see “CAS” recited in paragraph [0018])
Shrivastava does not disclose the following features: regarding claims 2 and 13, wherein the occurrence of the user data transmission occasion occurs during an MBSFN subframe of the broadcast carrier; regarding claim 24, and wherein the occurrence of the user data transmission occasion occurs during the broadcast transmission
	Hoymann discloses the following features.
	Regarding claims 2 and 13, wherein the occurrence of the user data transmission occasion occurs during an MBSFN subframe of the broadcast carrier (see “MBSFN transmissions of MBMS data are carried on the Physical Multicast Channel (PMCH) and performed in the MBSFN region of the MBSFN subframe” recited in paragraph [0005]).
Regarding claim 24, and wherein the occurrence of the user data transmission occasion occurs during the broadcast transmission (see “MBSFN transmissions of MBMS data are carried on the Physical Multicast Channel (PMCH) and performed in the MBSFN region of the MBSFN subframe” recited in paragraph [0005]).
.

Claims 9-11, 20-22 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava as applied to claims 1, 12 and 22 above, and further in view of Wang (US 2012/0026929, included in the IDS dated 03/26/2021).
Shrivastava discloses the features as shown above.
Shrivastava also discloses the following features.
Regarding claims 10, 21 and 31, acquiring a system information schedule and system information via a broadcast control channel; acquiring a broadcast control channel schedule and a broadcast control channel change notification schedule from the system information; acquiring the broadcast control channel based on the broadcast control channel schedule; determining a next system information transmission occasion based on the system information; determining a next control information transmission occasion based on the broadcast control channel schedule (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]); and transitioning to the sleep mode based on the next system 
Regarding claims 11, 22 and 32, transitioning to the active mode based on the next system information transmission occasion, the next control information transmission occasion, and the next user data transmission occasion (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123]); updating at least one of the system information schedule, the broadcast control channel schedule, and the user data schedule based on information received while operating in the active mode (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]); and transitioning to the sleep mode (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123]).
	Shrivastava does not disclose the following features: regarding claims 9, 20 and 30, wherein the user data transmission occasion is based on a user data schedule received via a broadcast control channel, and wherein the ZUE transitions to the active 
Wang discloses the following features.
	Regarding claims 9, 20 and 30, wherein the user data transmission occasion is based on a user data schedule received via a broadcast control channel, and wherein the ZUE transitions to the active mode to monitor for user data from a base station during the user data transmission occasion (see “the MBMS-interested WTRUs may then obtain the MBMS service announcement, service schedules and service data session to transmit channel (MTCH) mapping information through the MCCH channel via a radio resource control (RRC) message which may be called the MCCH message” recited in paragraph [0048]).
Regarding claim 10, 21 and 31 determining user data resources from the broadcast control channel; acquiring a user data schedule based on the user data resources; determining a next user data transmission occasion based on the user data schedule (see “the MBMS-interested WTRUs may then obtain the MBMS service announcement, service schedules and service data session to transmit channel (MTCH) mapping information through the MCCH channel via a radio resource control (RRC) message which may be called the MCCH message” recited in paragraph [0048])
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Shrivastava using features, as taught by Wang, in order to allow the UE to obtain the MBMS service schedules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473